Citation Nr: 0939171	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-32 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating higher than 10 percent for a low back 
disability, degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from October 1946 to 
February 1948, from August 1950 to January 1951, from June 
1951 to October 1952, and from February 1953 to February 
1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

As support for his claim, the Veteran testified at a 
videoconference hearing in March 2009 before the undersigned 
Veterans Law Judge of the Board.  Since he indicated in his 
hearing testimony that he had received recent treatment for 
his low back disability, the Board remanded this case in 
April 2009 to obtain these additional records.  38 C.F.R. 
§ 3.159(c)(1) (2009).  The remand was via the Appeals 
Management Center (AMC).  On remand, the RO sent him a letter 
in June 2009 asking that he complete and return the enclosed 
VA Form 21-4142, Authorization and Consent to Release 
Information, to authorize the release of his confidential 
medical treatment records from the physician in question, Dr. 
N.C., and any other doctors and/or hospitals that had treated 
him for his low back disability.  The RO also asked that he 
identify any relevant treatment at a VA facility, so those 
records could be obtained as well.  He did not respond to 
the RO's request for this information, however, so the AMC 
issued a supplemental statement of the case (SSOC) in August 
2009 continuing to deny the claim for a higher rating for the 
low back disability.

In October 2009, after receiving this case back from the AMC, 
the Board granted a motion to advance this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

The Veteran's low back disability - degenerative joint 
disease of the lumbar spine, is manifested by forward flexion 
between 80 and 90 degrees, backward extension between 10 and 
20 degrees, right and left lateral flexion between 20 and 30 
degrees, and right and left rotation of between 20 and 25 
degrees, with no associated neurological impairment involving 
either lower extremity.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for the Veteran's low back disability, degenerative joint 
disease (i.e., arthritis) of the lumbar spine.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5003, 5010, 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and apprise him of the specific 
information and evidence that VA will obtain and of the 
specific information and evidence he is expected to provide.  
VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

In the present case, VA initially provided the Veteran with 
this contemplated notice concerning his increased-rating 
claim in an April 2006 letter, prior to the RO's initial 
adjudication of the claim in August 2006, which is the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  The letter also apprised him of 
the disability rating and downstream effective date elements 
of his claim, as required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

The Veteran subsequently was sent a second VCAA notice letter 
in September 2008 to comply with the holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez, the 
Court held that a notice letter must inform the Veteran that, 
to substantiate a claim for a higher rating for a disability, 
he or she must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement.  As well, VA 
must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

The U.S. Court of Appeals for the Federal Circuit, however, 
has since reversed the lower Veteran's Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  The Federal Circuit Court 
clarified that VA need not provide this type of claim-
specific notice.  See Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009).  So the Veteran was provided 
notice beyond what is now legally required.

In any event, as already alluded to, following the Board's 
April 2009 remand to try and obtain additional medical 
treatment records - which, unfortunately, was unsuccessful 
because of the Veteran's failure to respond to the RO's 
letter, the AMC readjudicated his claim for a higher rating 
for his low back disability in the August 2009 SSOC.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (both indicating that, as a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
of a claim - such as in a SSOC, "cures" any timing problem 
resulting from inadequate, incomplete, or lack of notice 
prior to an initial adjudication.)

VA also has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As already 
mentioned, the Board remanded this case in April 2009 to 
obtain outstanding private treatment records referred to 
during his March 2009 hearing.  To comply with this remand 
directive, the RO sent the Veteran a letter in June 2009 
asking that he complete and submit the enclosed VA Form 21-
4142, Authorization and Consent to Release Information, 
required to obtain these confidential records.  But he did 
not respond to that letter, and neither he nor his 
representative has indicated or otherwise suggested this 
additional information is forthcoming.  The representative 
did not give any such indication when more recently 
submitting his September 2009 statement (Appellate Brief 
Presentation).  The Court has held that VA's duty to assist a 
Veteran in developing the facts and evidence pertinent to a 
claim is not a one-way street.  He cannot passively wait for 
this assistance in those circumstances where he may or should 
have information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board is thus satisfied the RO and AMC 
substantially complied with the April 2009 remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146- 47 (1999).  Therefore, VA has not 
further duty to obtain these records.  
38 C.F.R. § 3.159(c)(1).  



In addition, the Veteran was provided several VA examinations 
to assess and reassess the severity of his low back 
disability.  Indeed, he had an examination in September 2008, 
the report of which includes all findings needed to evaluate 
the severity of his low back disability.  See, e.g., Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  So the examination is 
adequate for rating purposes.  38 C.F.R. § 4.2.  Accordingly, 
the Board finds that no further development is needed to meet 
the requirements of the VCAA or Court.

II.  Merits of the Claim

The Veteran's service treatment records show he was seen for 
low back pain, and that he had mild osteoarthritis at L3-5 at 
the time of his retirement examination.  Consequently, a July 
1977 rating decision granted service connection for 
degenerative joint disease of the lumbar spine.  The RO 
initially assigned a noncompensable (zero percent) rating but 
eventually granted a higher 10 percent rating for this 
disability.  

In March 2006 the Veteran filed a claim for an increased 
rating.  When the RO denied his claim in August 2006, this 
appeal ensued.  After carefully reviewing the evidence of 
record, however, the Board finds no basis to grant a rating 
higher than 10 percent for this disability.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.



Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

A "staged" rating is appropriate for an increased-rating 
claim, however, when in assessing the present level of 
disability the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant temporal focus 
is from one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Since the Veteran's low back disability involves degenerative 
arthritis of the lumbar segment of his spine, the disability 
is rated under Diagnostic Code (DC) 5242 (also see DCs 5003 
and 5010).  Under the General Rating Formula for Diseases and 
Injuries of the Spine, which includes DC 5242, a 10 percent 
rating is assigned where forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees; or the combined range of motion of the thoracolumbar 
spine is between 120 and 235 degrees; or there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, DC 5242.

The next higher rating of 20 percent is assigned where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  An even higher rating of 40 percent requires 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  Id.

The Schedule for Rating Disabilities lists normal ranges of 
motion of the thoracolumbar spine for VA purposes to be 90 
degrees of flexion, 30 degrees of extension, 30 degrees of 
lateral flexion, and 30 degrees of rotation.  See Schedule 
for Rating Disabilities effective September 26, 2003, Plate V 
(2009).

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a rating higher than 10 percent for 
the Veteran's low back disability.  In other words, there is 
simply no evidence that the range of motion in his 
thoracolumbar spine, and forward flexion in particular, is 
limited to 60 degrees; or that his combined range of motion 
in this segment is limited to 120 degrees; or that there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

The primary evidence against the Veteran's claim is two VA 
examination reports.  The first examination, performed in 
June 2006, notes that his thoracolumbar spine demonstrated 
flexion of 90 degrees, extension of 10 degrees, lateral 
flexion of 30 degrees in both directions, and rotation of 20 
degrees in both directions, for a combined range of motion of 
200 degrees.  The second examination, performed in September 
2008, notes that his thoracolumbar spine demonstrated flexion 
of 80 degrees, extension of 20 degrees, lateral flexion of 20 
degrees in both directions, and rotation of 25 degrees in 
both directions, for a combined range of motion of 
180 degrees.  Thus, these examinations clearly show that his 
thoracolumbar spine demonstrated flexion greater than 60 
degrees and a combined range of motion significantly greater 
than 120 degrees.  In addition, neither examination indicated 
there had been any muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  In 
short, these findings do not support a disability rating 
higher than 10 percent.  



In addition to these two VA examinations, the record shows 
the Veteran was also treated at Rankin Medical Center in July 
2007 after he fell and hit his back at home.  A physical 
examination revealed that his lumbar spine demonstrated 
normal range of motion, although findings were not documented 
in degrees, thereby providing additional evidence against his 
claim for a higher rating.

The Board also finds that a disability rating higher than 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board has 
considered the Veteran's hearing testimony that his low back 
pain has gotten worse over the years.  The Board emphasizes, 
however, that neither VA examination showed any significant 
functional loss due to pain or related factors.  In this 
regard, the June 2006 VA examination noted the Veteran denied 
pain on all maneuvers.  The examiner also commented that the 
DeLuca factors could not be delineated, speculating that the 
Veteran could have further limitations during flare-ups, but 
that the examiner could not estimate or quantify the extent 
of any additional loss.  He further commented, however, that 
he could not detect any objective evidence of weakness, 
incoordination, fatigue, or lack of endurance - the other 
factors mentioned in DeLuca.  And the second examiner in 
September 2008 was more specific, stating rather 
unequivocally that there was no additional limitation of 
motion after three repetitive movements, so presumably 
including as a result of the Veteran's pain.  In light of 
these findings, there is simply no objective evidence to 
support a disability rating higher than 10 percent based on 
functional loss due to pain, weakness, fatigability, or 
incoordination of the lumbar spine.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.

The Veteran's low back disability also does not have any 
associated neurological impairment (sciatic neuropathy or 
radiculopathy), such as involving his lower extremities, 
which would warrant consideration of a separate rating 
under 38 C.F.R. § 4.124a, DC 8520, for incomplete or complete 
paralysis of the sciatic nerve.  Concerning this, Note (1) to 
the General Rating Formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.  The Veteran 
testified during his hearing that he experiences low back 
pain with radiation down his right lower extremity.  But both 
VA examination reports specifically note that ankle and knee 
reflexes were intact, that straight leg raising was negative, 
and that neither lower extremity had any motor or sensory 
deficits.  So these findings fail to show any associated 
neurological symptoms that would warrant a separate rating.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a rating higher than 10 percent for his low back 
disability.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board also finds that the schedular rating of 10 percent 
is not inadequate, such that the claim should be referred to 
the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for consideration of 
an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
other words, there is no indication the Veteran's low back 
disability has caused marked interference with employment - 
meaning above and beyond that contemplated by his schedular 
rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  There also is no indication his 
low back disability has required frequent periods of 
hospitalization so as to otherwise render impractical the 
application of the regular schedular standards.  Indeed, to 
the contrary, all evaluation and treatment he has received 
for his low back disability has been on an outpatient basis, 
not as an inpatient.  And he told the VA examiner in 
September 2008 that the low back disability did not keep him 
from performing his job duties.  So extra-schedular 
consideration is not warranted  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

The claim for a rating higher than 10 percent for the low 
back disability is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


